                            Case 4:19-cv-08350-KAW Document 28 Filed 03/16/20 Page 1 of 8



                     1   Maria S. Bellafronto (State Bar No. 161994)
                         mbellafr@hopkinscarley.com
                     2   Jedidiah L. Dooley (State Bar No. 240105)
                         jdooley@hopkinscarley.com
                     3   HOPKINS & CARLEY
                         A Law Corporation
                     4   The Letitia Building
                         70 S. First Street
                     5   San Jose, CA 95113-2406
                     6   mailing address:
                         P.O. Box 1469
                     7   San Jose, CA 95109-1469
                         Telephone:    (408) 286-9800
                     8   Facsimile:    (408) 998-4790
                     9   Attorneys for Plaintiff Judith Jenkins
                   10                                   UNITED STATES DISTRICT COURT

                   11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                   12                                         OAKLAND DIVISION

                   13    JUDITH JENKINS,                               CASE NO. 4:19-CV-08350-KAW
                   14                       Plaintiff                  PLAINTIFF’S CASE MANAGEMENT
                                                                       STATEMENT
                   15             v.
                                                                       Hearing Date: March 24, 2020
                   16    JEFFREY WILLIAM TRUEMAN, an                   Time: 1:30 p.m.
                         individual; JOHN BULLOCK, an                  Location: Ronald Dellums Federal Building
                   17    individual; JEFF BULLOCK, an                            1301 Clay Street
                         individual; ALCOVE MEDICAL, INC., a                     Oakland, CA 94612
                   18    Utah corporation; SCIENCE MEDICAL,
                         LLC dba BLUE HARBOR MEDICAL,                  Date Action Filed: December 20, 2019
                   19    LLC, a Utah limited liability company, and    Trial Date: TBD
                         DOES 1 through 10, inclusive,
                   20
                                            Defendants.
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
H OPKINS & C ARLEY
  ATTORNEYS AT LAW       530\3475792.3
 SAN JOSE   PALO ALTO
                         PLAINTIFF’S CASE MANAGEMENT STATEMENT                      CASE NO. _4:19-CV-08350-KAW
                              Case 4:19-cv-08350-KAW Document 28 Filed 03/16/20 Page 2 of 8



                     1            Pursuant to Rule 16 and Rule 26(f) of the Federal Rules of Civil Procedure, Local Rule
                     2   16-9, the Standing Order for All Judges of the Northern District of California re Contents of Joint
                     3   Case Management Statements, and the Court’s Order re Initial Case Management Scheduling,
                     4   Plaintiff Judith Jenkins (“Plaintiff” or “Jenkins”) by and through her undersigned counsel, submit
                     5   the following Joint Case Management Statement to assist the Court with issuing a Scheduling
                     6   Order on March 24, 2020.
                     7            Plaintiff notes that the Parties had a telephonic meeting of counsel on March 2, 2020 to
                     8   discuss the issues addressed herein. On or about March 10, 2020, Plaintiff’s counsel circulated a
                     9   draft of this statement to Defendants’ counsel. While Plaintiff’s counsel followed up several
                   10    times, Defendants’ counsel has not provided any response as the date of this filing (which was the
                   11    deadline to file). As a result, Plaintiff is filing her case management conference statement
                   12    separately.
                   13             The positions set forth in this report are based on counsel’s current understanding of the
                   14    legal and factual issues involved in the case. Plaintiff acknowledges that as discovery proceeds
                   15    and the case progresses, the beliefs and views set forth herein may change or evolve. Counsel
                   16    met and conferred to consider the nature and basis of their claims and defenses and the
                   17    possibilities for a prompt settlement or resolution of the case, to arrange for the disclosures
                   18    required by Rule 26(a)(1), and to develop a proposed discovery plan that indicates the Parties’
                   19    views and proposals concerning the following:
                   20    1.       Jurisdiction and Service
                   21             All parties to the action have been served. By way of stipulation, the deadline for
                   22    Defendants John Bullock, Jeff Bullock, Science Medical, and Alcove Medical to serve a
                   23    responsive pleading is March 30, 2020. By way of stipulation, the deadline for Defendant Jeffrey
                   24    Trueman to file and serve a responsive pleading is March 16, 2020.
                   25             To date, no Party has raised any issue regarding personal jurisdiction or venue.
                   26             Plaintiff Jenkins has set forth claims pursuant to the Securities and Exchange Act of 1934
                   27    (the “Exchange Act”), 15 U.S.C. § 78a et. seq. This Court has original subject matter jurisdiction
                   28    over Exchange Act claims pursuant to 28 U.S.C. § 1331 and § 27 of the Exchange Act, 15 U.S.C
H OPKINS & C ARLEY
  ATTORNEYS AT LAW       530\3475792.3                                    -2-
 SAN JOSE   PALO ALTO
                         PLAINTIFF’S CASE MANAGEMENT STATEMENT                             CASE NO. _4:19-CV-08350-KAW
                              Case 4:19-cv-08350-KAW Document 28 Filed 03/16/20 Page 3 of 8



                     1   § 78aa. This Court has pendent jurisdiction over the state law claims pursuant to 28 U.S.C.
                     2   § 1367 in that said claims are joined with substantially related claims under the Exchange Act.
                     3   2.       Chronology of Facts and Principal Factual Issues in Dispute
                     4            This action arises out of Defendants’ fraudulent conduct surrounding Jenkins’ $1 million
                     5   investment in Science Medical, LLC (“Science Medical” or the “Company”). More specifically,
                     6   in or around 2015, Defendants approached Jenkins about investing in Science Medical. In order
                     7   to entice Jenkins to invest, Defendants explained that Science Medical was an emerging company
                     8   based out of Utah that provided a great investment opportunity for Jenkins with huge potential
                     9   upside and the ability to “save lives” from a breathing device the company developed and was in
                   10    the process of getting patented with FDA approval. In connection with the initial pitch,
                   11    Defendants also provided Jenkins with a marketing brochure, setting forth various financial
                   12    projections, including demonstrating that the Company expected substantial revenue and profits
                   13    in the near future. Later, Defendants also explained that the Company was offering for sale
                   14    disposable bed sheets for use in hospitals that similarly had a significant financial upside. Based
                   15    on the information provided to her by Defendants, Jenkins made three investments in Science
                   16    Medical in late 2015 and early 2016 totaling $1 million.
                   17             Despite her trust in Defendants, in particular her former financial advisor Defendant
                   18    Trueman, Jenkins has recently discovered that the representations made to her were false and
                   19    omitted material information. Solely by way of example, Jenkins has recently learned that at the
                   20    time of Defendants’ solicitation of her investment in the Company (i) the Company had little to
                   21    no working capital, (ii) the Company had already burned through all of its prior investment funds
                   22    from other third party investors (which was more than Defendants originally expected to raise);
                   23    (iii) the Company still did not have a viable, FDA approved, product to sell; and (iv) the
                   24    Company was on pace to lose hundreds of thousands of dollars in 2015 alone – a stark contrast
                   25    from the promising financial picture Plaintiff was presented during the Defendants’ sales pitches.
                   26             As a result of Defendants’ conduct, Plaintiff seeks rescission of Plaintiff’s investment in
                   27    Science Medical, damages in an amount no less than $1,000,000, punitive damages, treble
                   28    damages pursuant to California Welfare & Institutions Code section 15610.30, et. seq., and
H OPKINS & C ARLEY
  ATTORNEYS AT LAW       530\3475792.3                                    -3-
 SAN JOSE   PALO ALTO
                         PLAINTIFF’S CASE MANAGEMENT STATEMENT                              CASE NO. _4:19-CV-08350-KAW
                              Case 4:19-cv-08350-KAW Document 28 Filed 03/16/20 Page 4 of 8



                     1   attorneys’ fees and costs.
                     2   3.       Legal Issues
                     3            (1) Whether Defendants violated the Federal Securities Laws;
                     4            (2) Whether Defendants violated the State of California’s Securities Laws;
                     5            (3) Whether Defendants committed Fraud;
                     6            (4) Whether Defendants Aided and Abetted Fraud;
                     7            (5) Whether Defendants Breached their Fiduciary Duties; and
                     8            (6) Whether Defendants committed Financial Elder Abuse.
                     9   4.       Motions
                   10             Christopher Hill, prior counsel for Defendants Jeff Bullock and John Bullock filed a
                   11    Motion to Withdraw as Attorney on March 2, 2020, and which was set for hearing on March 5,
                   12    2020 at 1:30 p.m. That motion was granted on or about March 5, 2020.
                   13             Plaintiff may file a dispositive motion at a later time in the action, and may also file
                   14    discovery and pre-trial motions as necessary.
                   15    5.       Amendment of Pleadings
                   16             Plaintiff proposes that any amended pleading be filed by August 31, 2020.
                   17    6.       Evidence Preservation
                   18             Plaintiff has reviewed the Guidelines Relating to the Discovery of Electronically Stored
                   19    Information. The Parties have met and conferred pursuant to Fed. R. Civ. P. 26(f) regarding
                   20    reasonable and proportionate steps taken to preserve evidence relevant to the issues reasonably
                   21    evident in this action. All Parties have taken steps to preserve relevant paper and electronic
                   22    documents.
                   23    7.       Disclosures
                   24             The Parties have stipulated that they will exchange Rule 26 Initial Disclosures on March
                   25    31, 2020.
                   26    8.       Discovery
                   27             A.     Scope of Anticipated Discovery and No Modification to Rules
                   28             The Parties anticipate serving written discovery and taking percipient witness depositions
H OPKINS & C ARLEY
  ATTORNEYS AT LAW       530\3475792.3                                     -4-
 SAN JOSE   PALO ALTO
                         PLAINTIFF’S CASE MANAGEMENT STATEMENT                               CASE NO. _4:19-CV-08350-KAW
                            Case 4:19-cv-08350-KAW Document 28 Filed 03/16/20 Page 5 of 8



                     1   with respect to the claims at issue in the complaint. The Parties agree there is no need for a plan
                     2   for phased discovery, nor a plan for discovery that falls outside the bounds of the limits
                     3   proscribed by the Federal Rules of Civil Procedure. As of the date of this statement, the only
                     4   discovery that has been conducted is that Plaintiff has served several third party subpoenas.
                     5            B.     ESI Stipulation
                     6            The Parties anticipate stipulating to an e-discovery order, and in the interim Plaintiff
                     7   proposes the following procedures for disclosure of electronically stored information (“ESI”):
                     8            Each scanned hard copy document and electronic document shall be produced in
                     9   electronic format, with TIFF image files and load files suitable for Concordance-compatible
                   10    litigation support review databases (e.g. Catalyst and DISCO). Each file shall have a unique
                   11    production number in the file name, followed by the appropriate file extension. If a document is
                   12    more than one page, the unitization of the document and any attachments and/or affixed notes
                   13    shall be maintained as they existed in the original document, and multiple documents shall not be
                   14    merged into a single record. Documents shall be produced in text-searchable format with OCR
                   15    provided for content (other than material redacted). Each document image shall contain a footer
                   16    with a sequentially ascending production number and any confidentiality label. Absent a showing
                   17    of good cause, no party need restore any form of media upon which backup data is maintained in
                   18    a party’s normal or allowed processes, including but not limited to backup tapes, disks, SAN, and
                   19    other forms of media.
                   20             C.     Protective Order
                   21             The parties do not anticipate seeking a protective order governing the review and
                   22    dissemination of documents produced in this action.
                   23             D.     Privilege Issues
                   24             Plaintiff proposes that the parties deal with privileged documents in the following manner:
                   25             The parties agree that responsive documents and communications with outside litigation
                   26    counsel covered by applicable privileges (i.e. the attorney-client privilege and/or work product
                   27    doctrine) leading up to and following the December 20, 2019 filing of the complaint need not be
                   28    identified on any privilege log.
H OPKINS & C ARLEY
  ATTORNEYS AT LAW       530\3475792.3                                     -5-
 SAN JOSE   PALO ALTO
                         PLAINTIFF’S CASE MANAGEMENT STATEMENT                              CASE NO. _4:19-CV-08350-KAW
                              Case 4:19-cv-08350-KAW Document 28 Filed 03/16/20 Page 6 of 8



                     1            The Parties also agree that communications between any testifying expert and any
                     2   attorney for either party do not need to be “logged” to be protected, and that the parties will
                     3   provide only the communications exempt from protection under Rule 26, such as those relating to
                     4   compensation or identifying facts or assumptions considered or relied upon.
                     5            The Parties further agree that if any privileged document or communication is
                     6   inadvertently produced or disclosed during the course of this case, the party receiving any such
                     7   information shall promptly notify the producing party of the suspected inadvertent disclosure.
                     8   The receiving party will refrain from examining the material any further, and must not use or
                     9   disclose the information until the claim is resolved by agreement of the Parties or with guidance
                   10    from the Court. If the producing party indicates that the material at issue is privileged material
                   11    that was inadvertently disclosed, it shall provide timely written notice, and the receiving party
                   12    must immediately return, sequester, or destroy the specified information and any copies it has;
                   13    must take reasonable steps to retrieve the information if the party disclosed it before being
                   14    notified; and may promptly present the information to the court under seal for a determination of
                   15    the claim. The Parties agree that prompt notice of an inadvertent disclosure constitutes
                   16    reasonable steps to rectify the error pursuant to Federal Rule of Evidence 502(b).
                   17    9.       Class Actions
                   18             This case is not a class action.
                   19    10.      Related Cases
                   20             There are no related cases.
                   21    11.      Relief
                   22             Plaintiff Jenkins seeks the following relief:
                   23                       Monetary damages in excess of $1,000,000, plus interest;
                   24                       Punitive damages;
                   25                       Treble damages pursuant to California Welfare & Institutions Code section
                   26                        15610.30, et.seq;
                   27                       Recession of Plaintiff’s investment in Science Medical;
                   28                       An award of Plaintiff’s attorney’s fees and costs in this action.
H OPKINS & C ARLEY
  ATTORNEYS AT LAW       530\3475792.3                                        -6-
 SAN JOSE   PALO ALTO
                         PLAINTIFF’S CASE MANAGEMENT STATEMENT                                 CASE NO. _4:19-CV-08350-KAW
                            Case 4:19-cv-08350-KAW Document 28 Filed 03/16/20 Page 7 of 8



                     1   12.      Settlement and ADR
                     2            The parties have agreed to attend private mediation with Hon. Alfred Chiantelli (Ret.) on
                     3   or about April 2, 2020.
                     4   13.      Consent to Magistrate Judge for All Purposes
                     5            Plaintiff has agreed to have a Magistrate Judge preside over the entire action.
                     6   14.      Other References
                     7            The Parties agree this case is not suitable for reference to binding arbitration, a special
                     8   master, or the Judicial Panel on Multidistrict Litigation.
                     9   15.      Narrowing of Issues
                   10             Given the early stage of this lawsuit, the Parties do not believe any issues may be
                   11    narrowed at this time. Plaintiff will work in good faith to narrow any issues and to expedite the
                   12    presentation of evidence at trial as opportunities arise.
                   13    16.      Expedited Trial Procedure
                   14             The Parties agree this action is not appropriate for the Expedited Trial Procedures of
                   15    General Order No. 64 Attachment A.
                   16    17.      Proposed Schedule for Discovery, Motions, and Trial
                   17             Plaintiff estimates a 6-7 day trial, and proposes the following schedule:
                   18             Trial Dates:                            July 19, 2021 through July 27, 2021
                   19                                                             (Est. 6-7 day jury trial)
                   20             Pre-trial Conference:                   Wednesday, July 14, 2021
                   21             Dispositive Motion Hearing Cutoff: Thursday, April 22, 2021
                   22             Expert Discovery Cutoff:                February 5, 2020
                   23             Expert Disclosures:                     November 16, 2020 (initial) and
                   24                                                     December 16, 2020 (rebuttal)
                   25             Non-Expert Discovery Cutoff:            Friday, October 30, 2020
                   26    18.      Trial
                   27             Plaintiff anticipates needing 6-7 days for the jury trial Plaintiff requested in this action.
                   28    ///
H OPKINS & C ARLEY
  ATTORNEYS AT LAW       530\3475792.3                                      -7-
 SAN JOSE   PALO ALTO
                         PLAINTIFF’S CASE MANAGEMENT STATEMENT                                CASE NO. _4:19-CV-08350-KAW
                            Case 4:19-cv-08350-KAW Document 28 Filed 03/16/20 Page 8 of 8



                     1   19.      Disclosure of Non-party Interested Entities or Persons
                     2            Plaintiff does not have any interested parties to disclose.
                     3   20.      Professional Conduct
                     4            Plaintiff’s counsel have reviewed the Guidelines for Professional Conduct for the
                     5   Northern District of California.
                     6   21.      Other Matters: Email Service Agreement
                     7            None at this time.
                     8
                         Dated: March 16, 2020                                HOPKINS & CARLEY
                     9                                                        A Law Corporation
                   10

                   11                                                         By: /s/ Jedidiah L. Dooley
                                                                                 Maria S. Bellafronto
                   12                                                            Jedidiah L. Dooley
                                                                                 Attorneys for Plaintiff Judith Jenkins
                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
H OPKINS & C ARLEY
  ATTORNEYS AT LAW       530\3475792.3                                     -8-
 SAN JOSE   PALO ALTO
                         PLAINTIFF’S CASE MANAGEMENT STATEMENT                              CASE NO. _4:19-CV-08350-KAW
